Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0000504
                                                        29-MAR-2016
                                                        12:04 PM



                             SCWC-14-0000504 


            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 



                          STATE OF HAWAIʻI,

                   Respondent/Plaintiff-Appellee, 


                                   vs. 


                          JERRY HALVORSEN,

                  Petitioner/Defendant-Appellant. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

              (CAAP-14-0000504; CASE NO. 3P8110000164) 


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.) 


           Petitioner/Defendant-Appellant Jerry Halvorsen’s

 Application for Writ of Certiorari, filed on February 16, 2016.

 is hereby rejected.

           DATED: Honolulu, Hawaiʻi, March 29, 2016.

 James S. Tabe                      /s/ Mark E. Recktenwald
 for Petitioner/Defendant-
 Appellant                          /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson